Citation Nr: 1630160	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1967 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in Montgomery, Alabama.  In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the file.


FINDINGS OF FACT

The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to total disability rating due to individual unemployability.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Alternatively, where the combined rating percentage requirements are not met, entitlement to this benefit may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As further explained below, the Board finds that the Veteran meets the schedular requirements for an award of TDIU under 4.16(a) because he service connected for one disability, PTSD, which is rated at 70 percent since November 11, 2007.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

On his application for TDIU the Veteran reported that he last worked full time in July 2001 as a rubber worker at B.F. Goodrich.  He indicated he had been employed at that company since 1972.  He also reported having a high school education.

The evidence of record includes VA examination medical opinions and Board hearing testimony that describe the functional impact of the Veteran's service-connected disability on his employment.

A VA vocational evaluation in April 2002 reflects the Veteran was seen to evaluate his employability and training potential.  He reported having a high school education and indicated he worked at a tire company for 29 years until he medically retired due to his hearing.  He also reported having significant problems being around other people and explained when he was working he would walk away from potential arguments because he "is not a fighter."  After an evaluation, the conclusion was that based upon his medical records and the evaluation the severity of the physical and psychiatric symptoms impair him in being able to meet the demands of work on a sustained basis in a competitive work environment.  He was found to be not employable and not feasible for vocational rehabilitation due to the severity of his psychiatric and physical problems.  

A December 2004 VA examination noted that the Veteran cannot establish or maintain effective social and occupational relationships due to his PTSD.

An April 2008 VA examination noted there was severe social and occupational impairment due to PTSD.  

On VA examination in April 2011, the Veteran endorsed being easily irritated by conversations at times, reclusive behavior at family gatherings, and leading a solitary life in a rural setting.  He told the examiner that he only interacts with church members and family.  He has been married to his wife for over 41 years, but stated that their relationship "comes and goes."  The examiner noted that the Veteran's diagnosis of severe, chronic PTSD has caused him to have a mildly strained relationship with his wife, he is distant from other family members, he only has relationships with church members, he only shops in the mornings, and he has few recreational pursuits other than gardening, which is seasonal.  

The April 2011 VA examiner found that PTSD is directly responsible for the Veteran's decrease in functional status.  His PTSD symptoms were assigned a GAF score of 50 at this time.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The Veteran was noted to have additional PTSD symptoms of hypervigilance and sleep disturbances.  The examiner found that PTSD had a moderate impact on his ability to engage in physical and sedentary work.  

The Veteran received another examination in April 2014.  The examiner assessed the following PTSD symptoms in the Veteran: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and a work like setting, a history of suicidal ideation, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner commented that the Veteran's PTSD symptoms have had a detrimental impact on multiple domains and that he does not appear to be capable of gainful employment at this time or any time in the future.

Additionally, the Veteran testified before the undersigned in April 2016 and explained that he has not been employed since July 2001.  See Board Hearing Transcript, 3.  He explained that he retired early from his previous employment after the company moved him to another position.  He said that after he was moved to this new position he would become upset frequently and engage in confrontational behavior with his supervisor.  He also said that he was participating in PTSD counseling at this time and that the company was aware of this, but would not move him back to his prior position.  Id. at 4-5.  The Veteran mentioned that his prior employment consisted of working as a "tire room trucker," which he really enjoyed, but was then moved to another position that caused him to experience frequent distress and anger.  He stated, "But if they moved me to another job, I'd lose my temper."  Id. at 6.  After he retired from the tire company, he said that he did not seek further employment because of his PTSD and because he was not skilled in any other types of labor.  He explained that he felt he would have had a hard time finding another job because his PTSD symptoms make it hard for him to adapt to new environments.  The Board finds the Veteran's testimony is highly probative of his inability to maintain substantially gainful employment due to his severe occupational and social impairment because of his PTSD.  

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

In this case, the Veteran has one service-connected disability that causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner in 2014 found that the Veteran's PTSD symptoms have had a detrimental impact on multiple domains and that he does not appear to be capable of gainful employment at this time or any time in the future.  While the Veteran's PTSD was noted to have a moderate impact on his ability to engage in physical and sedentary work, the question is not whether any person with similar disabilities could secure and follow gainful employment, but rather, whether this particular veteran including consideration of his education and work history, could secure and follow gainful employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  

The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty, 6 Vet. App. at 537.  Here the Veteran has a high school education and work experience as a "tire room trucker."  While some veteran's with a similar disability may be able to obtain employment given their education and work history, there is no clear evidence from the file that this particular Veteran could secure and follow gainful employment.  In fact, when he sought retraining shortly after he retired, he was informed that he was not employable and vocational rehabilitation was not feasible.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


